United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 9, 2003

                                                         Charles R. Fulbruge III
                               02-30994                          Clerk
                           Summary Calendar


                           ERIC W. WILLIAMS,

                                                Plaintiff-Appellant,

                                versus

    JOANN BRINKAN, Individually and in her official capacity;
      PAM GIVINS, Individually and in her official capacity;
                     ALTON JACK, Individually,

                                               Defendants-Appellees.


          Appeal from the United States District Court
              for the Western District of Louisiana
                           (01-CV-1985)


Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Eric W. Williams, Louisiana inmate #117598, proceeding pro se

and in forma pauperis (“IFP”), appeals the dismissal of his 42

U.S.C. § 1983 complaint.    Williams claimed defendants violated his

rights under the Eighth Amendment because they did not provide a

timely eye examination and delayed in transferring him to a unit

where he could receive such treatment.         Williams contends the

district court erred by basing the dismissal of his complaint on


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the   fact   that   Williams     obtained    an    eye    examination     and   a

prescription for eyeglasses.

      We review a dismissal under FED. R. CIV. P. 12(b)(6) de novo.

Black v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).              The Eighth

Amendment’s prohibition against “cruel and unusual punishment”

protects an inmate from improper medical care only if the care is

“sufficiently    harmful    to   evidence    deliberate        indifference     to

serious medical needs.”          Estelle v. Gamble, 429 U.S. 97, 106

(1976).      Deliberate    indifference     is    shown   by    “facts   clearly

evincing ‘wanton’ actions” by the defendants.              Johnson v. Treen,

759 F.2d 1236, 1238 (5th Cir. 1985).

      Williams’ complaint demonstrates, at most, negligence and

disagreement with the medical care that he received. Unsuccessful

medical treatment, negligence, neglect, and medical malpractice do

not establish an Eighth Amendment violation.              Varnado v. Lynaugh,

920 F.2d 320, 321 (5th Cir. 1991).

      Williams’ appeal is without arguable merit and is frivolous.

 It is therefore DISMISSED.        5TH CIR. R. 42.2; Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983).         The dismissal of this appeal and

the district court’s dismissal of Williams’ complaint count as

strikes under the Prison Litigation Reform Act.                    Adepegba v.

Hammons, 103 F.3d 383, 387 (5th Cir. 1996).               Williams is WARNED

that if he accumulates three “strikes” under 28 U.S.C. § 1915(g) he

will not be able to proceed in forma pauperis in any civil action


                                      2
or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   28 U.S.C. § 1915(g).

                      APPEAL DISMISSED, SANCTION WARNING ISSUED




                                 3